DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10 and 16, the closest prior art of Moriwaki discloses a brake actuation assembly comprising: a thrust and support element (140), a lever ( 130), a hooking seat (133), and a guide channel (145) which allows a cable body (151-153) to pass through.  
However, the prior art fails to disclose a safety distance (D) between a first straight line (R1), parallel to a rectilinear extension of the traction cable in a non-bent position, passing by a lever end located at an end of the coupling end of the lever, and a second straight line (R2), parallel to the rectilinear extension of the traction cable in a non-bent position, passing by an inner wall end located at an end of the inner element wall which substantially faces the lever wherein said safety distance (D) is less than a maximum transverse dimension (K) of said coupling end D<K and wherein said inner element wall and a lever inclined wall therebetween define an minimum distance (d), wherein said maximum transverse dimension (K) is equal or less than the minimum distance (d) between said inner element wall and said lever inclined wall K≥d.  
Prior art fails to disclose or suggest these limitations recited in independent claim 10.  Therefore, independent claims 1 and 16 are allowable.  Claims 11-15 and 17-26 depend directly or indirectly on claims 1 and 16 accordingly and are therefore also allowable. 

Regarding claims 27 and 28, the closest prior art of Moriwaki discloses a brake actuation assembly comprising: a thrust and support element (140), a lever ( 130), a hooking seat (133), and a guide channel (145) which allows a cable body (151-153) to pass through.  
However, the prior art fails to disclose the lever abutment surface and the abutment counter-surface are parallel to a primary direction of the traction cable, and/or wherein the lever abutment surface and the abutment counter-surface are perpendicular to a tangential spring connected to the first and second jaws to recall them away from an inner cylindrical surface of the bell upon the ending of the braking action.
Prior art fails to disclose or suggest these limitations recited in independent claim 10.  Therefore, independent claims 27 and 28 are allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                      

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657